 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
SECOND AMENDED AND RESTATED
COMMON R&D AND PARTICIPATION AGREEMENT
This SECOND AMENDED AND RESTATED COMMON R&D AND PARTICIPATION AGREEMENT, dated
as of July 7, 2006, is made and entered into by and between Toshiba Corporation,
a Japanese corporation with a principal place of business at 1-1, Shibaura
1-chome, Minato-ku, Tokyo 105-8001, Japan (hereinafter “Toshiba”), and SanDisk
Corporation, a Delaware corporation, with a principal place of business at 601
McCarthy Boulevard, Milpitas, CA 95035, U. S. A. (hereinafter “SanDisk” and
collectively with Toshiba, the “Parties”).
WHEREAS, Toshiba and SanDisk Corporation are parties to that certain Amended and
Restated Common R&D and Participation Agreement, dated as of September 10, 2004
(the “Prior Agreement”); and
WHEREAS, Toshiba and SanDisk desire to amend and restate the Prior Agreement
with the effect of superceding the Prior Agreement from and after the date of
this Agreement.
NOW, THEREFORE, the parties agree as follows:
Article 1. DEFINITIONS
          1.1 “Contract Technology” shall mean [*].
          1.2 “AMC” shall mean the Advanced Microelectronics Center, Toshiba’s
development engineering facility located in Yokohama, Japan.
          1.3 “SanDisk Personnel” shall mean SanDisk’s engineers from the
technology areas of process/device/design, assigned to participate in the
Development Work (as defined in Section 2.1) to be performed at AMC or other
Toshiba facilities to be mutually agreed upon by the Parties. A written list of
such SanDisk Personnel shall be mutually agreed to by the Common R&D
Representatives.
          1.4 “Effective Date” shall mean July 7, 2006.
          1.5 “Solely Developed Patents” shall mean patents, utility models
(excluding design patents) and any applications therefor which arise out of the
inventions made solely by the employees of either Party during the performance
of the Development Work hereunder.
          1.6 “Jointly Developed Patents” shall mean patents, utility models
(excluding design patents) and any applications therefor which arise out of the
inventions jointly made by the employees of Toshiba and SanDisk during the
performance of Development Work hereunder.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
          1.7 “Agreement” shall mean this Second Amended and Restated Common R&D
and Participation Agreement together with any Exhibits, Schedules, Appendices
and Attachments hereto including Appendix A to the Master Agreement, which is
incorporated herein by this reference.
          1.8 “FP Master Agreement” shall mean that certain Flash Partners
Master Agreement, dated as of September 10, 2004, by and among Toshiba, SanDisk
and SanDisk (Cayman) Limited.
          1.9 “Flash Alliance Master Agreement” shall mean that certain Flash
Alliance Master Agreement, dated as of the date hereof, by and among Toshiba,
SanDisk and SanDisk (Ireland) Limited.
          1.10 “Residuals” shall mean that technical information which may be
retained in the memories of SanDisk Personnel who have had rightful access to
Toshiba’s proprietary information and Contract Technology.
          1.11 “Common R&D Effective Date” shall mean May 9, 2000.
Article 2. DEVELOPMENT COLLABORATION
          2.1 SanDisk will send, and Toshiba will receive, such number of
SanDisk Personnel as are mutually agreed upon, at AMC or other Toshiba
facilities during the term of this Agreement in order for SanDisk to participate
in the development work of the Contract Technology as set forth in Exhibit B
(the “Development Work”), which may be modified by Toshiba and SanDisk from time
to time and in accordance with the direction of Toshiba, subject to review and
discussion by the Common R&D Representatives (as defined below) at the quarterly
meetings; provided that such modification to the Development Work shall not
materially affect SanDisk’s permitted access to the Contract Technology. For
avoidance of doubt, it is agreed by the Parties that SanDisk shall not have any
right to have access to, and SanDisk Personnel shall not have access to, any
technical information or data which are not relevant or necessary to perform the
Development Work or any technical information or data for which access by
SanDisk Personnel is prohibited by any binding contract of Toshiba and any third
party, and that no right or license is granted to SanDisk with respect to said
technical information or data. The project managers of SanDisk and Toshiba shall
periodically discuss, determine and monitor the details of the Development Work;
provided that in case of any dispute between the respective project managers,
the manager of Toshiba may determine such details, taking into consideration the
reasonable input made by SanDisk, subject to review and discussion by the Common
R&D Representatives at the quarterly meetings. In order to perform the
Development Work, Toshiba shall (at its sole expense) provide the SanDisk
Personnel with sufficient office equipment, including personal computers and
telephones.
          2.2 Immediately after the Effective Date, each Party shall designate
three (3) appropriate individuals who will constitute the Common R&D
Representatives (the “Common R&D Representatives”). The Common R&D
Representatives will meet regularly (quarterly), to

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
review, discuss and determine direction of NAND future project plans and SanDisk
participation in the Development Work.
          2.3 SanDisk shall ensure that its SanDisk Personnel comply with the
safety, security and all other applicable practices, regulations of Toshiba and
specific instructions or directions to be made by Toshiba while such SanDisk
Personnel are in Toshiba’s facilities. Except as provided in the Master
Agreement, SanDisk agrees to be responsible for all salaries, benefits, expense
reimbursements and other payments to its SanDisk Personnel and workers insurance
for SanDisk Personnel and shall indemnify and hold Toshiba harmless from any
claims against Toshiba arising out of any injury to any SanDisk Personnel.
          2.4 Except as provided in the FP Master Agreement or Flash Alliance
Master Agreement, as applicable, SanDisk shall be responsible for the living,
traveling and all other out-of-pocket expenses for its SanDisk Personnel.
          2.5 The amendment and restatement in Section 7 is conditioned upon
Toshiba considering in good faith SanDisk’s requests (i) to provide SanDisk with
the opportunity to manage the Common R&D expenditure base (project selection,
team development, etc.), (ii) to have SanDisk actively participate in the entire
Development Work and (iii) to ensure to the maximum extent practicable the
cooperation between SanDisk and Toshiba’s engineering, development and
technology teams (e.g. open communication, joint planning of experiments, timely
sharing of wafers (for first hand analysis by SanDisk) and Toshiba’s results of
wafer testing), it being understood that the final determination regarding such
requests is to be made by Toshiba, subject to review and discussion by the
Common R&D Representatives at the quarterly meetings. SanDisk shall take
appropriate action to preserve the confidentiality of (and restrict the
distribution within SanDisk of) the information learned in the course of
Development Work or any activities contemplated hereunder.
          2.6 [*]
          2.7 [*]
Article 3. OWNERSHIP
          3.1 All technical information provided by any Party in the course of
the development of the Contract Technology shall remain the exclusive property
of said Party; provided that, Toshiba shall have a non-exclusive, worldwide and
royalty-free license to use, reproduce and otherwise dispose of such technical
information for any purpose.
          3.2 All technical information, inventions and intellectual property
rights resulting therefrom (but specifically excluding patents) made or
generated by Toshiba and/or SanDisk Personnel in the course of the Development
Work shall be the exclusive property of Toshiba; provided that, SanDisk shall
have the right and license set forth in Section 4.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
          3.3 Any Solely Developed Patent of Toshiba shall be and remain the
exclusive property of Toshiba, subject to the licenses granted to SanDisk in
accordance with Section 4.1.
          3.4 Any Solely Developed Patent of SanDisk shall be and remain the
exclusive property of SanDisk, subject to the licenses granted to Toshiba in
accordance with Section 4.3.
          3.5 Any right, title and interest in, to and under Jointly Developed
Patents shall be jointly owned by Toshiba and SanDisk. Each Party shall be free
to use such Jointly Developed Patents for any purpose and shall have the right
to grant non-exclusive licenses to any third party without the consent of the
other Party and shall have no duty to account to the other Party for any revenue
therefrom. Both parties shall promptly agree on which of them shall file and
prosecute the first patent application and which countries’ corresponding
applications shall be filed and by whom. All expenses incurred in obtaining and
maintaining such patents shall be equally shared by the parties; provided that
if one Party elects not to seek or maintain such patents in any particular
country or not to share equally in the expense thereof, the other Party shall
have the right to seek or maintain such patents in said country at its own
expense and shall have full control over the prosecution and maintenance thereof
even though title to any patent issuing thereon shall be joint. The Party
electing not seek or maintain such patents shall give the other Party any
necessary assistance required for the preparation and prosecution of such
patents filed or maintained by the other Party.
          3.6 It is understood by the parties that either Party may perform
development of any products or process independently of the development of the
Contract Technology hereunder. This Agreement is not intended to limit such
independent development involving technology or information of a similar nature
to the Contract Technology.
Article 4. LICENSE
          4.1 Toshiba grants to SanDisk a non-exclusive, non-transferable,
worldwide and royalty-free license, without the right to sublicense, under its
Solely Developed Patents to develop, have developed, make, have made, use, sell,
modify and otherwise dispose of any semiconductor products.
          4.2 Subject to SanDisk’s confidentiality obligations under Section 8
and the provisions of Sections 3, 6, 7 and 10, SanDisk shall be free to use,
improve or modify without additional compensation to Toshiba the Residuals,
including the use, improvement or modification of such Residuals in the
development and manufacture of SanDisk’s products; provided that this Section,
by itself, shall not be deemed to grant to SanDisk any rights or licenses under
any patents of Toshiba nor shall this Section operate to waive SanDisk’s
confidentiality obligations under Section 8. In no event shall such SanDisk
Personnel or SanDisk publish or disseminate said Residuals to any third party.
          4.3 SanDisk grants to Toshiba a non-exclusive, non-transferable,
worldwide and royalty-free license, without the right to sublicense, under its
Solely Developed Patents to

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
develop, have developed, make, have made, use, sell, modify and otherwise
dispose of any semiconductor products.
          4.4 Toshiba shall prepare and transfer to the Yokkaichi Facility (as
defined in Appendix A) documentation for NAND process concerning the Contract
Technology for production at the Yokkaichi Facility; provided, however, that
SanDisk may have access to such documentation at such facilities but shall have
no right to disclose or transfer it to any third party.
Article 5. COMMON R&D EXPENDITURE
          5.1 Unless otherwise mutually agreed upon by the Parties, no Common
R&D for non-NAND Flash Memory technology shall be performed at the Y3 Facility
or Y4 Facility. Provided Toshiba continues to develop and advance NAND Flash
Memory technology for the benefit of both parties pursuant to the FVC Japan
Operative Documents, the FP Operative Documents, the Flash Alliance Operative
Documents and the other Joint Operative Documents, SanDisk hereby agrees to
share Toshiba’s Common R&D expenditures and shall pay to Toshiba its portion of
such Common R&D expenditures in accordance with this Section 5.1:
               (a) Within thirty (30) days of the end of each calendar quarter
for the calendar quarters from April 1, 2006 to March 31, 2007 based on
SanDisk’s Net Sales of NAND Flash Memory Products for the quarter just ended as
follows:

  (i)   [*]     (ii)   [*]     (iii)   [*]

               (b) Within thirty (30) days of the end of each calendar quarter
for the calendar quarters from April 1, 2007 to March 31, 2009 based on
SanDisk’s Net Sales of NAND Flash Memory Products for the quarter just ended as
follows:

  (i)   [*]     (ii)   [*]     (iii)   [*]

               (c) [*]
               (d) For purposes of this Section 5.1, “Net Sales of NAND Flash
Memory Products” shall mean [*]:

  (i)   [*]

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version

  (ii)   [*]     (iii)   [*]

               (e) Notwithstanding Sections 5.1(a), (b) and (c) and subject to
Section 5.1(f), SanDisk’s quarterly contribution for Common R&D pursuant to
Sections 5.1(a), (b), (c) and (d) shall not exceed the sum of (i) [*] of the
total Common R&D annual expenditure of the Semiconductor Company of Toshiba, as
notified to SanDisk by Toshiba at the beginning of each Toshiba fiscal year
(“Total R&D Budget”) for the first [*] of the Total R&D Budget and (ii) [*] of
the portion of such Total R&D Budget in excess of [*].
               (f) In the event that any Common R&D activities have been done
[*] pursuant to Section 6.6(a)(i) of the FP Master Agreement or [*] pursuant to
Sections 6.1 or 6.8(a)(i) of the Flash Alliance Master Agreement, SanDisk shall
bear any and all charges incurred by each of Flash Partners or Flash Alliance
from such Common R&D activities at, [*], and SanDisk’s total contribution for
Common R&D charges pursuant to (a), (b), (c), (d) and (e) of this Section 5.1
shall be reduced by such SanDisk Y3 &Y4 Common R&D Charges; in the event such
SanDisk Y3 & Y4 Common R&D Charges exceed in any given quarter the amount for
such quarter set forth in paragraphs (a), (b), (c), (d) and (e) of this
Section 5.1, unless otherwise agreed upon by the Parties, [*] of SanDisk Y3 & Y4
Common R&D Charges shall be borne directly by SanDisk and no payment by SanDisk
to Toshiba for any such Common R&D expenditures shall be made for that given
quarter pursuant to (a), (b), (c), (d) and (e) of this Section 5.1, provided,
however, that to the extent of any such excess amount that has been incurred
from Common R&D activities [*] performed without consent of SanDisk, [*] of the
applicable portion of such amount shall be borne by Toshiba.
               (g) The amount of the Total R&D Budget shall be subject to
verification if requested by SanDisk by disclosing internal Toshiba documents to
an independent certified public accountant appointed by SanDisk which shall
verify the stated amount of the Total R&D Budget, by written certification to
SanDisk by the appropriate officer of the Semiconductor Company of Toshiba. Such
verification shall be conducted, at SanDisk’s cost and expense, during normal
business hours of Toshiba and not more frequently than annually.
               (h) Within 45 days of the start of each of its fiscal years,
Toshiba shall provide SanDisk with a 1-2 day detailed presentation of Toshiba’s
process development activity at AMC and other Toshiba facilities for the
previous calendar year and forecasted activity for the new fiscal year as such
activity relates to or affects NAND Flash Memory. Any expenses incurred for such
presentation shall be borne by the Party incurring such expenses.
          5.2 Payments made pursuant to this Agreement shall constitute
SanDisk’s sole financial obligation with respect to any and all Common R&D
charges from (or through) any Toshiba source.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
          5.3 Payments of the fees provided for in Section 5.1 (other than
Section 5.1(a), 5.1(b) and 5.1(c)), which payments shall be made on or before
the dates specified therein) shall be made by SanDisk within sixty (60) days
after receiving the invoice to be issued by Toshiba at the end of each
applicable calendar quarter. For the purpose of Toshiba’s issuance of such
invoices, SanDisk shall submit to Toshiba, within 30 days following the end of
each quarter after April 1, 2006, a written report stating the quantity and Net
Sales of NAND Flash Memory Products sold or otherwise disposed of by SanDisk
during the applicable quarter.
          5.4 All payments under Section 5.1 shall be made in Japanese yen by
wire transfer of immediately available funds to the following account or such
other account as may be designated by Toshiba to SanDisk in writing:
     [*]
     Where the provisions of this Agreement require the conversion of an amount
initially computed in another currency into Japanese Yen, the Japanese Yen
amount payable shall be calculated using the New York foreign exchange mid range
rates (Currency per US Dollars) published in The Wall Street Journal, Western
Edition, on the last day such journal is published in the calendar quarter
immediately preceding the date of payment.
          5.5 All payments provided for in Section 5.1 shall be made without
deduction of taxes; provided, however, that in the event any withholding income
tax is imposed by U.S. tax authorities on any amount payable to Toshiba
hereunder, SanDisk may withhold such income tax from such amount to the extent
that Toshiba may obtain a tax credit against its Japanese income tax. SanDisk
shall without undue delay obtain and send to Toshiba tax certificates evidencing
the tax amount withheld and paid to U.S. tax authorities.
          5.6 In the event any compensation payable to Toshiba by SanDisk under
this Agreement becomes overdue other than as a result of any action or inaction
on the part of Toshiba, Toshiba shall be entitled to request SanDisk to pay
interest at twelve percent (12%) per annum until such compensation is paid.
          5.7 Toshiba shall have the right, at its sole cost and expense, to
have an independent certified public accountant conduct during normal business
hours and not more frequently than annually, an audit of the appropriate records
of SanDisk to verify the number of units of Toshiba Foundry NAND Flash Memory
Products, FVC Japan NAND Flash Memory Products, Y3 NAND Flash Memory Products
and Y4 NAND Flash Memory Products sold or otherwise disposed of by SanDisk and
SanDisk’s calculation of the fees and Net Sales pursuant to Section 5.1.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
Article 6. WARRANTY
          6.1 Each Party provides to the other Party its technical information
on an “as-is” basis only, and does not make any warranty or representation with
respect to such technical information for any purpose.
          6.2 Nothing contained in this Agreement shall be construed as:
               (a) a warranty or representation that the manufacture, use, sale
or other disposal of semiconductor products by the other Party using any
technical information received under this Agreement will be free from
infringement of patents or any other intellectual property rights of any third
Party;
               (b) conferring the other Party any right to use in advertising,
publicity or otherwise any trademark, trade name or names, or any contraction,
abbreviation or simulations thereof of either Party;
               (c) conferring the other Party, by implication, estoppel or
otherwise, any license or other right, except for the licenses and rights
expressly granted hereunder; and
               (d) an obligation to furnish any technical information or
know-how except as otherwise specifically provided herein.
Article 7. LIMITATION OF LIABILITY
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGE OF ANY KIND, (INCLUDING LOSS OF
PROFIT OR DATA) WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH LOSS.
Article 8. CONFIDENTIALITY
          8.1 As used in this Agreement, the term “Confidential Information”
shall mean any information disclosed by Toshiba to SanDisk pursuant to this
Agreement which is in written, graphic, machine readable or other tangible form
and is marked “Confidential”, “Proprietary” or in some other manner to indicate
its confidential nature. Confidential Information may also include oral
information disclosed by Toshiba to SanDisk pursuant to this Agreement, provided
that such information is designated in a manner to indicate its confidential
nature at the time of disclosure and reduced to a written summary by Toshiba
within thirty (30) days after its oral disclosure. For avoidance of doubt, all
information observed by or disclosed to SanDisk Personnel at Toshiba’s
facilities shall be treated as Toshiba Confidential Information.
          8.2 During the [*] years period following receipt of such information,
the receiving Party shall keep any Confidential Information, including the
technical information SanDisk has access to at AMC during the course of the
development of the Contract Technology
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

8



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
hereunder, in strict confidence, and shall not disclose such Confidential
Information to any third party without prior written consent of the disclosing
Party. The receiving Party shall maintain the Confidential Information with at
least the same degree of care that the receiving Party uses to protect its own
strictly confidential information, but no less care than is reasonable under the
circumstances. Further, the receiving Party shall not use the Confidential
Information for any purposes other than for the development of the Contract
Technology hereunder, except as otherwise provided herein.
          8.3 Neither Party shall disclose the terms and conditions of this
Agreement to any third party other than in compliance with any government
regulation, without prior written consent of the other Party.
          8.4 The confidentiality obligation set forth in Sections 8.2 and 8.3
above shall not apply to any information which:
     (a) is already known to the receiving Party at the time of disclosure;
     (b) is or becomes publicly through no fault of the receiving Party;
     (c) is rightfully received by the receiving Party from a third party
without any restriction on disclosure;
     (d) is independently developed by the receiving Party;
     (e) is disclosed with the prior written consent of the disclosing Party
hereunder; or
     (f) is disclosed pursuant to applicable laws, regulations or court order;
provided, that the receiving Party shall give the disclosing Party prompt notice
of such request so that the disclosing Party has an opportunity to defend, limit
or protect such disclosure.
          8.5 Each Party understands that disclosure or dissemination of the
other Party’s Confidential Information not expressly authorized hereunder would
cause irreparable injury to such other Party, for which monetary damages would
not be an adequate remedy and said other Party shall be entitled to equitable
relief in addition to any remedies the other Party may have hereunder or at law.
In the event SanDisk is to enter into any joint development work with any third
party other than a tool vendor, SanDisk warrants that Toshiba Confidential
Information provided to SanDisk in connection with the development of the
Contract Technology shall neither be used for such joint development work nor be
disclosed to any third party unless expressly otherwise provided hereunder. If
SanDisk desires to work with a tool vendor and to disclose Toshiba’s
Confidential Information to the tool vendor, SanDisk shall first discuss the
matter in advance with Toshiba including why it considers such disclosure to be
necessary or appropriate. Any such disclosure shall remain subject to Toshiba’s
written consent in each instance, which it may withhold or condition in its sole
discretion to protect its interests in its Confidential Information.

9



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
Article 9. TERM AND TERMINATION
          9.1 This Agreement shall become effective on the Common R&D Effective
Date and continue in full force and effect until the later of the termination of
the FVC Japan Master Agreement, the FP Master Agreement or the Flash Alliance
Master Agreement, unless earlier terminated as hereinafter provided. The term of
this Agreement may be extended by mutual agreement of both parties. This
Agreement shall automatically terminate upon termination of the FVC Japan Master
Agreement, the FP Master Agreement or the Flash Alliance Master Agreement,
whichever is later.
          9.2 If either Party fails to perform or breaches any of its material
obligations under this Agreement, then, upon sixty (60) days written notice
specifying such failure or breach, the non-defaulting Party shall have the right
to terminate this Agreement forthwith, unless the failure or breach specified in
the notice has been cured during the sixty (60) day period. Termination of this
Agreement pursuant to this Section 9.2 shall not relieve the breaching Party
from any liability arising from any breach of this Agreement and such
termination shall be without prejudice to any other rights and remedies of the
non-breaching Party provided at law or in equity, in addition to the rights and
remedies set forth in this Agreement.
          9.3 Either Party shall have the right to terminate this Agreement by
giving written notice to the other Party upon the occurrence of any of the
following events:
               (a) the filing by the other Party of a voluntary petition in
bankruptcy or insolvency;
               (b) any adjudication that such other Party is bankrupt or
insolvent;
               (c) the filing by such other Party of any legal action or
document seeking reorganization, readjustment or arrangement of its business
under any law relating to bankruptcy or insolvency;
               (d) the appointment of a receiver for all or substantially all of
the property of such other Party; or
               (e) the making by such other Party of any assignment of whole or
substantial assets for the benefit of creditors.
     This Agreement shall terminate on the thirtieth (30th) day after such
notice of termination is given.
          9.4 The provisions of Sections 3, 6, 7, 8, 9 and 10 and Appendix A
shall survive any termination or expiration of this Agreement. The provisions of
Section 4 shall survive the expiration of this Agreement; provided that SanDisk
has paid to Toshiba the total amount of fees required to be paid in Section 5.

10



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
Article 10. GENERAL PROVISIONS
          10.1 Neither Party is required to disclose any information of which
disclosure is prohibited by laws of the country of such Party.
          10.2 Neither Party shall export or re-export, directly or indirectly,
any technical information disclosed hereunder or direct product thereof to any
destination prohibited or restricted by the export control regulations of Japan
or the United States, including the U.S. Export Administration Regulations,
without the prior authorization from the appropriate governmental authorities.
Neither Party will use technical information supplied by the other Party
hereunder for any purpose to develop or manufacture nuclear, chemical,
biological weapons or missiles (hereafter “weapons of mass destruction”). Each
Party agrees that it will not knowingly sell any products manufactured using the
other Party’s technical information to any third party if it knows that the
end-user of the products will use them for the development and/or manufacture of
the weapons of mass destruction.
          10.3 The rules of construction and documentary conventions set forth
in Appendix A to the Master Agreement shall apply to, and are hereby
incorporated in, this Agreement.
[Rest of Page Intentionally Blank]

11



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed in duplicate, as of the date first written above, by their duly
authorized officers or representatives.

                      Toshiba Corporation       SanDisk Corporation    
 
                   
By:
          By:        
 
                   
 
                   
Name:
  Masashi Muromachi       Name:   Eli Harari    
 
                   
Title:
  President and CEO       Title:   Chief Executive Officer    
 
  Semiconductor Company                
 
  Corporate Executive Vice President                

[Signature page to Amended and Restated Common R&D and Participation Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
EXHIBIT A
(Contract Technology)
[*]
      
      
      
      
      
      
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.3
FOIA Confidential Treatment Requested
Execution Version
EXHIBIT B
(Development Work for Contract Technology)
[*]
      
      
      
      
      
      
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 